DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claim 3, in the reply filed on 12/16/2021 is acknowledged.
Claims 1-2 and 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maehara et al. (2002/0055558).
Maehara et al. teach an organic-inorganic hydrogel having a three-dimensional network structure that includes a polymer of a water-soluble monomer and a water-swellable clay mineral that either fills a gap in a concrete structural object or is disposed on the surface of a concrete structural object [0105, 0118; Examples].
Since the “filler” is the same as claimed it will possess the claimed water pressure resistance.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or .  

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sadana et al. (2015/0210825)
Sadana et al. teach an organic-inorganic hydrogel having a three-dimensional network structure that includes a polymer of a water-soluble monomer and a water-swellable clay mineral that either fills a gap in a concrete structural object or is disposed on the surface of a concrete structural object [0018, 0064, 0073; Examples; Claims 1 and 17].
Since the “filler” is the same as claimed it will possess the claimed water pressure resistance.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  .  


Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (2015/0210824).
Wang et al. teach an organic-inorganic hydrogel having a three-dimensional network structure that includes a polymer of a water-soluble monomer and a water-swellable clay mineral that either fills a gap in a concrete structural object or is disposed on the surface of a concrete structural object [0012, 0058, 0066; Examples; Claim 1].
Since the “filler” is the same as claimed it will possess the claimed water pressure resistance.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Furthermore, since no method for obtaining the claimed water pressure resistance is claimed, any method can be used, and modified, to meet the claimed “water pressure resistance”.  

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haraguchi et al. (2014/0343209).
Haraguchi et al. teach an organic-inorganic hydrogel having a three-dimensional network structure that includes a polymer of a water-soluble monomer and a water-swellable clay mineral that is disposed on the surface of a concrete plate [Examples].
Since the “filler” is the same as claimed it will possess the claimed water pressure resistance.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Furthermore, since no method for obtaining the claimed water pressure resistance is claimed, any method can be used, and modified, to meet the claimed “water pressure resistance”.  

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Darlington Jr. et al. (2004/0059071).
Darlington Jr. et al. teach an organic-inorganic hydrogel having a three-dimensional network structure that includes a polymer of a water-soluble monomer and 
Since the “filler” is the same as claimed it will possess the claimed water pressure resistance.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Furthermore, since no method for obtaining the claimed water pressure resistance is claimed, any method can be used, and modified, to meet the claimed “water pressure resistance”.  

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagibashi et al. (JP 2011-011934A).
Yanagibashi et al. teach an organic-inorganic hydrogel having a three-dimensional network structure that includes a polymer of a water-soluble monomer and a water-swellable clay mineral that is disposed on the surface of a concrete structural object [0039; Examples].
Since the “filler” is the same as claimed it will possess the claimed water pressure resistance.  The courts have stated that a chemical composition and its properties are 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763